Citation Nr: 0713733	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-22 582	)	DATE
	)
	)


THE ISSUE

Whether an April 15, 1953, decision of the Board of Veterans' 
Appeals (Board) that determined entitlement to special 
monthly compensation for loss of use of one foot was not 
established, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE). 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
August 1946.  

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in an April 15, 
1953, Board decision that affirmed the discontinuance of 
entitlement to special monthly compensation for loss of the 
use of one foot. 


FINDINGS OF FACT

1.  In a September 30, 1952, rating decision, the VA Regional 
Office (RO) in Atlanta, Georgia, discontinued the veteran's 
entitlement to special monthly compensation for loss of use 
of one foot.

2.  In an April 15, 1953, decision, the Board determined 
entitlement to special monthly compensation for loss of use 
of one foot was not established.

3.  The correct facts, as they were known at the time of the 
April 15 1953, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied. 


CONCLUSION OF LAW

The April 15, 1953, Board decision that determined 
entitlement to special monthly compensation for loss of use 
of one foot was not established, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that VA's duties to notify and 
assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

The veteran was service-connected in an October 1946 rating 
decision for residuals of a shell fragment wound received in 
combat in November 1944 including compound comminuted 
fracture of the left ilium (rated as favorable ankylosis) and 
partial paralysis of the left peroneal and left femoral 
nerves.  He was initially given a 100 percent convalescent 
rating from the date of his discharge from service in August 
1946 until June 1947 when separate ratings for each 
disability was assigned, including 60 percent for favorable 
ankylosis of the left hip, osteomyelitis and deformity of the 
left ilium secondary to shell fragment wound, 30 percent for 
incomplete paralysis of the left peroneal nerve and 30 
percent for incomplete paralysis of the left femoral nerve.  
He was also awarded a 100 percent disability rating for 
individual unemployability and special monthly compensation 
on account of loss of use of one foot.  

These ratings were continued until a September 1952 rating 
decision reduced the 60 percent disability rating for the 
left ilium disability (now characterized as defect left 
ilium, secondary to shell fragment wound with adherent scar, 
formerly diagnosed as ankylosis of the left hip with 
osteomyelitis of left ilium) to 20 percent, and discontinued 
the total rating due to individual unemployability and 
special monthly compensation for loss of use of one foot, 
effective November 1952.  The veteran appealed the 
discontinuation of special monthly compensation.  In an April 
15, 1953, decision, the Board found entitlement to special 
monthly compensation for loss of use of one foot was not 
established.

In March 2004, the veteran filed a claim for increased 
ratings for his service-connected disabilities.  In an 
October 2004 rating decision, the RO granted entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of 
use of one foot effective March 19, 2004.  In a June 2005 
statement, the veteran disagreed with the effective date 
assigned for the award of special monthly compensation based 
on loss of use of one foot.  In setting forth the grounds of 
his disagreement, the veteran stated that he believed that 
the removal in 1952 of special monthly compensation from his 
rating was clear and unmistakable error (CUE) on the part of 
VA.  In a May 2006 statement submitted by the veteran's 
accredited representative, the veteran's claim of CUE was 
clarified that it pertained to the April 15, 1953, Board 
decision, which subsumed the 1952 rating decision that 
discontinued entitlement to special monthly compensation.

The veteran alleges CUE in the Board's April 15, 1953, 
decision on the basis that the evidence showed that he 
continued to have loss of use of his left foot.  In support, 
he notes that the physical examination conducted in 1952 
shows the doctors stated he did not have use of his left 
foot, and he states that this has continued to be the case.

Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43  
(1993). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; and disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

Since the time of the April 15, 1953, Board decision, the 
laws governing special monthly compensation for loss of use 
of one foot has remained basically unchanged.  In general, 
the law permitted special monthly compensation for the loss 
of or loss of use of hand or foot.  As pertains to the 
veteran's case, the loss of use of a foot for purposes of 
special monthly compensation was considered to exist when no 
effective function remained other than that which would be 
equally well served by an amputation stump at the site of 
elective amputation with use of a suitable prosthetic 
appliance.  The determination was to be made based upon the 
actual remaining function of the foot, e.g., the act of 
balance and propulsion, could be accomplished equally well by 
an amputation stump with prosthesis.  

Certain conditions are listed that will be taken as loss of 
use of the hand or foot if involved.  These include extremely 
unfavorable complete ankylosis of the knee or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of three and one-half inches or more, 
and complete paralysis of the external popliteal nerve 
(common peroneals) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  

In support of his claim of CUE, the veteran submitted a copy 
of the 1952 VA examination highlighting statements that 
indicate he continued to have footdrop and loss of movement 
within the left foot that he concludes shows he had loss of 
use of the left foot.  After weighing the evidence and citing 
the June 1952 examination report, however, the Board found in 
its April 15, 1953, decision that the evidence did not 
support a finding of loss of use of the left foot.  Rather 
the Board found that the evidence showed the remaining 
function of the left lower extremity was greater than would 
be equally well served by an amputation stump with the use of 
a suitable prosthesis and that, therefore, entitlement to 
special monthly compensation for the loss of use of the left 
foot was not established.

After reviewing the evidence and the April 15, 1953, 
decision, the Board finds that that the veteran has not 
established that any of the correct facts, as they were known 
at the time, were not before the Board.  Rather the veteran's 
contentions go to the Board's weighing of the evidence before 
it.  Disagreement as to how the facts were weighed or 
evaluated is specifically enumerated as an example of a 
situation that does not constitute clear and unmistakable 
error.  The Board finds that the facts as they were before 
the Board in 1953 were such that reasonable minds could 
differ as to the outcome when weighing or evaluating them, 
thus there is no basis for finding CUE.  The Board is not 
permitted now to do what would basically amount to a 
readjudication of the 1953 appeal.

Although not specifically raised by the veteran as a ground 
for finding CUE, the Board notes that he has also not shown 
that there was an incorrect application of any statutory or 
regulatory provision that would have resulted in an outcome 
that would have been manifestly different but for the 
incorrect application of law.  It appears that the Board 
applied the appropriate statutory and regulatory laws as 
interpreted at that time.  

Accordingly, the Board concludes that there was no CUE in the 
April 15, 1953, Board decision affirming the discontinuance 
of entitlement to special monthly compensation for loss of 
use of one foot.  The veteran's motion to revise or reverse 
the April 15, 1953, Board decision based upon CUE, therefore, 
must be denied.


ORDER

The veteran's motion to revise or reverse the April 15, 1953, 
Board decision that affirmed the discontinuance of 
entitlement to special monthly compensation for loss of use 
of one foot is denied. 



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



